Citation Nr: 1613857	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  04-31 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for the residuals of right foot injury for the period from June 17, 2002 to March 9, 2003.

2. Entitlement to a rating in excess of 10 percent for the residuals of a right foot injury with degenerative arthritis of the talonavicular joint for the period from March 10, 2003 to August 25, 2003.

3. Entitlement to a rating in excess of 20 percent for the residuals of a right foot injury with degenerative arthritis of the talonavicular joint, status post arthrodesis, for the period from March 1, 2004 forward.

4. Entitlement to total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has considered and remanded these issues in April 2005, October 2006, September 2009, December 2011, and most recently in June 2013.  The Veteran originally requested a Board hearing but the hearing was canceled.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to TDIU on an extraschedular basis and increased ratings for the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

From June 17, 2002 to August 26, 2003, the evidence shows a moderately-severe right foot disability, and from March 1, 2004 forward, the evidence shows a severe right foot disability.


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating for the right foot disability from June 17, 2002 to August 26, 2003 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5311-5271, 5285, 5284 (2015).

2. The criteria for a 30 percent rating for the right foot disability from March 1, 2004 forward have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5311-5271, 5285, 5284 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA notified the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims in various correspondence, to include a February 2006 letter, following which readjudication of the claim has occurred on numerous occasions.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  Additional evidence received in January 2015 was accompanied by a waiver of RO consideration.

VA has provided multiple examinations in this appeal, to include in most recently in August and September 2014.  Such examinations contained findings relevant to the rating criteria and are deemed to be adequate; no contentions have been raised to the contrary.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Finally, the Board finds substantial compliance with the prior Remand instructions, as the Veteran was contacted to provide additional information on treatment providers and an examination was conducted as requested.  

Rating analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

The Veteran is competent to provide evidence of symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The Board also finds the Veteran credible as his statements are detailed and consistent.

The Veteran is service connected for residuals of a right foot injury.  He has staged ratings as follows: zero percent disability from June 17, 2002 to March 9, 2003, 10 percent disability from March 10, 2003 to August 25, 2003, 100 percent disability for convalescence from August 26, 2003 to March 1, 2004, and 20 percent disability from March 1, 2004 forward.  The RO assigned Diagnostic Code 5311 for disabilities of the muscle group in the foot and then rated the Veteran's limitation of ankle motion by analogy with Diagnostic Code 5271.  See 38 C.F.R. §§ 4.71a, 4.73.  Limitation of motion of the ankle is rated under Diagnostic Code 5271, which provides for a 10 percent evaluation for moderate limitation of the ankle, and a maximum 20 percent evaluation for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.

The evidence shows that the Veteran does not have an ankle disability but rather suggests that the limitation of motion in the ankle joint is related to the foot disability and pain.  See November 2005 x-ray report; September 2014 examination; see also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the cause of disabling effects will be viewed in the light most favorable to the veteran).  The Veteran's foot disability does not fall neatly under any of the Diagnostic Codes in Sections 4.71a or 4.73.  The Board finds Diagnostic Code 5284 for "other" foot injuries most appropriate for the manifestations of the Veteran's disability.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5284 provides for a 10 percent rating for moderate foot injuries, a 20 percent rating for moderately severe foot injuries, and a 30 percent rating for severe foot injuries.  38 C.F.R. § 4.71a, DC 5284.  

The Board may change a diagnostic code so long as the reasons for the change are explained.  See Butts v. Brown, 5 Vet. App. 532 (1993); Pernorio v. Derwinski, 2 Vet.App. 625 (1992).   Diagnostic Code 5271 is found in the subsection for ankle disabilities; the Veteran has a foot, not an ankle disability.  See September 2014 examination; see also 38 C.F.R. § 4.71a.  Furthermore, the Board's decision results in an increase in disability rating, so safeguards for reductions in ratings are not for consideration with the change in diagnostic code.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011).

For disability evaluations of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Board reviewed the evidence and finds that the criteria for a 20 percent rating have been met from June 17, 2002 to August 26, 2003 and the criteria for a 30 percent rating have been met from March 1, 2004 forward.  See 38 C.F.R. § 4.71a.

From June 17, 2002 to August 26, 2003, the evidence shows a right foot disability with degenerative joint disease, pain, stiffness, and difficulty walking.  The January 2003 examiner recorded right foot dorsiflexion to 10 degrees and plantar flexion to 60 degrees.  The examiner noted pain on dorsiflexion, talonavicular joint tenderness, no instability, and overall normal alignment of the forefoot, mid-foot, and hindfoot.  The Veteran felt that his gait was affected and wore high-top, stable shoes.  A March 2003 treating provider wrote that the Veteran was unable to play sports or jog because of foot pain.  A May 2003 provider noted normal alignment and positioning of the foot but stiffness in the subtalar joint and midfoot with severe degenerative joint disease.  In August 2003, the provider recorded full range of motion in the ankles, no pain with motion of the subtalar joint but midfoot degenerative joint disease with difficulty walking.  Full range of dorsiflexion is zero to 20 degrees and plantar flexion zero to 45 degrees.  38 C.F.R. § 4.71a, Plate II.    

During the period in question, the evidence shows a moderately-severe level of disability in the right foot.  The May 2003 provider characterized the degenerative joint disease as severe but that provider and the January 2003 examiner found normal alignment and positioning of the foot.  The Veteran reported pain, difficulty walking, and inability to play sports or jog.  Range of motion testing for plantar flexion showed full motion and one measurement showed full dorsiflexion, while the other showed dorsiflexion to 10 degrees.  The moderately-severe classification acknowledges the degenerative joint disease, pain, stiffness, and functional impairment in the form of limited walking and intermittent decrease of dorsiflexion.  See 38 C.F.R. § 4.71a, DC 5284; see also DeLuca, 8 Vet. App. at 202.   

From March 1, 2004 forward, the evidence shows severe foot disability.  After recovering from surgery, the Veteran was taken off crutches and trained to use a cane in March 2004.  Treatment records dated in 2004 show pain, use of supportive shoes, and that the foot did not tolerate much walking or standing.  During the August 2004 examination, the Veteran reported being able to walk for five to ten minutes, pain that increased with activity, some weakness, stiffness, and occasional swelling but no locking, instability, giving way, or use of crutches or a brace.  The examiner recorded plantar dorsiflexion as 10 degrees, plantar flexion as 45 degrees, and full range of motion in the toes.  The Veteran was unable to do repetitive testing.  The examiner categorized the disability as mild to moderate resulting from pain, weakness, inability to evert and invert, and decreased dorsiflexion.  A provider in May 2005 noted pain and decreased lateral and medial movement but that plantar and dorsal flexion were preserved; walking was normal.  A November 2005 x-ray report notes fusion of the mid-foot and considerable osteoarthritis of the metatarsal bones.  January 2009 treating providers recorded plantar dorsiflexion as two degrees and plantar flexion as 35 degrees.  They noted constant pain, use of an ankle/foot orthosis, use of a cane, and walking limited to five to ten minutes but no evidence of abnormal weight bearing, tenderness, crepitus, instability, edema, or weakness.     

The February 2010 examiner recorded plantar dorsiflexion to 10 degrees, plantar flexion to 25 degrees, and excellent strength.  The examiner noted tenderness, an antalgic gait, and mild hammertoe of second to fifth toes, but no swelling, heat, redness, joint effusion, or breakdown of the feet.  The Veteran was using a four-wheeled walker for pain relief and to steady himself and had a right foot and ankle brace.  September 2010 records show consultation and fitting for an AFO (ankle-foot orthosis) stabilization of the joint to assist with standing, ambulation, reduce/transfer weight bearing forces, reduce/prevent deformation/adverse pressure on limb, provide biomechanical assistance of leverage to facilitate more energy efficient gait, and prevent/control deforming forces by restriction of unwanted motion.  The September 2014 examiner recorded zero degrees of dorsiflexion but full plantar flexion.  The Veteran reported pain with standing and walking, occasional use of a walker, and flare-ups with tasks such as grocery shopping.  The examiner could not estimate the additional limitation during flare-ups without observing the Veteran during a flare-up.  The examiner noted chronic compromise of weight bearing, pain, disturbance of locomotion, interference with standing, use of a brace, and classified the condition as moderately-severe.

During this period, the evidence continues to show joint disease with pain and stiffness, but these symptoms caused increased functional impairment.  See DeLuca, 8 Vet. App. at 202.  The Veteran experienced limited ability to walk and stand, used the AFO and walker for assistance, and had additional limitation of dorsiflexion and plantar flexion.  As such, the 30 percent rating for severe foot injuries is appropriate.  See 38 C.F.R. § 4.71a, DC 5284.  

The Veteran is also service-connected for hammer toes on his right foot.  Under Diagnostic Code 5282, a 10 percent rating is warranted for unilateral hammer toe deformity of all toes without claw foot.  If all toes are not involved, a non-compensable rating is assigned for single hammer toes.  38 C.F.R. § 4.71a.  A 10 percent rating is the maximum available schedular rating under Diagnostic Code 5282.  The evidence consistently shows hammer toe in the second, third, forth, and fifth toes.  See Treatment May 2005, July 2005, May 2006, January 2009; February 2010 and September 2014 examinations.  However, there is no evidence of hammer toe in the great toe.  See VA treatment and examinations.  The Veteran has not reported having hammer toe deformity in his great toe.  Without hammer toe deformity in all toes, the Veteran does not satisfy the criteria for a rating in excess of 10 percent at this time.  See 38 C.F.R. § 4.71a.  However, the evidence of this disability could change on remand.  Entitlement to ratings in excess of those assigned herein is remanded to the RO as intertwined with the TDIU claim.


ORDER

A 20 percent rating from June 17, 2002 to August 26, 2003 for right foot disability is granted.

A 30 percent rating from March 1, 2004 forward for right foot disability is granted.


REMAND

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  Here, the Veteran is service-connected for his right foot, right toes, left finger, right ear, and back.  His highest combined disability rating is 40 percent.  See 38 C.F.R. § 4.25.  Based the Veteran's statement of work history and a memoranda from a past employer, he is unemployed and stopped working in June 2001.  His service-connected disabilities appear to cause some problems with particular work tasks.  Specifically, the evidence shows that the Veteran's right foot affects his ability to work in jobs that require prolonged standing or walking and he may have difficulty completing tasks with repetitive motion of his left hand, such as typing.  See VA treatment March 2003, September and December 2003 statements, February 2010 and September 2014 examinations.  

Even if the Veteran received the highest schedular rating under the Diagnostic Codes 5284 and 5282 discussed above, the rating for his foot would only be 40 percent and his total disability rating 40 percent as well.  See 38 C.F.R. §§ 4.25, 4.71a.  He would not meet the threshold requirements for TDIU, which require a single disability rating of 60 percent or rating from combined disabilities of 70 percent.  See 38 C.F.R. § 4.16(a).  Nevertheless, VA's policy is to rate totally disabled all veterans who are unemployable.  In such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  Therefore, the Board remands this claim for the AOJ to refer to the Director, Compensation Service.  Additional evidence relevant to the right foot rating may come forth with the adjudication of TDIU; therefore, the increased rating claim is also remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the claim for TDIU to the Director, Compensation Service and notify the Veteran of such action.

2. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


